DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on June 15, 2022, were received. Claim 1 has been amended. Claims 4-5 have been cancelled. Claim 7 has been added as new. Therefore, Claims 1-3 and 6-7 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on March 22, 2022.

Claim Rejections - 35 USC § 102
4.	The rejection of Claims 1-3 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2021/0050638 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 4-6 of the Remarks dated June 15, 2022.

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 4-5 under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2021/0050638 A1), as applied to Claims 1-3 and 6, and in further view of Fujino et al. (JP 2011-103249), has been overcome based on the amendments to the Claims and the arguments presented on pages 4-6 of the Remarks dated June 15, 2022.

Reasons for Allowance
6.	Claims 1-3 and 6-7 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Choi et al. (US 2021/0050638 A1), teach a battery module comprising: at least one secondary battery including a case housing an electrode body; a cooler that cools the at least one secondary battery; and a heat conducting member disposed between the at least one secondary battery and the cooler so as to bring the at least one secondary battery and the cooler into thermal contact with each other.  The closest prior art do not teach, fairly suggest or render obvious the at least one secondary battery including at least one electrode body including a plurality of electrode bodies disposed in a row in a first direction; and a case housing the at least one electrode body; the case has an opposite wall facing the cooler; the opposite wall having a recessed groove shaped so as to be depressed toward an inside of the case; the heat conducting member filling a space between the opposite wall and the cooler including an inside of the recessed groove; the recessed groove has a pair of inclined portions and a coupling portion, the pair of inclined portions and the coupling portion are formed flat; and the recessed groove is formed in the opposite wall at such a position as to overlap, in a thickness direction of the opposite wall, with a gap between electrode bodies that are adjacent to each other in the first direction, and the recessed groove is shaped so as to extend in a second direction orthogonal to both the first direction and the thickness direction of the opposite wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725